Citation Nr: 1826442	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-35 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for dental disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability of the face.

3.  Whether new and material evidence had been received to reopen a claim for service connection for chronic sinusitis.

4.  Entitlement to service connection for skin disability of the face.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for right ear hearing loss disability.

7.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

9.  Entitlement to an increased rating for lumbar spine disability, evaluated as 10 percent disabling prior to May 14, 2012, and 40 percent disabling beginning May 14, 2012.

10.  Entitlement to a rating in excess of 20 percent for right shoulder arthritis.

11.  Entitlement to a rating in excess of 10 percent for right elbow tendonitis with osteoarthritis.

12.  Entitlement to a rating in excess of 10 percent for left elbow epicondylitis with mild osteophytic spurring.

13.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain/internal derangement.

14.  Entitlement to a rating in excess of 10 percent for right knee instability.

15.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.

16.  Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed features of anxiety and depression.

17.  Entitlement to special monthly compensation (SMC) and/or a higher level of SMC.  


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 1986 and from February 2004 to November 2004, in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2016, the Veteran withdrew his request for a Board hearing.

The Veteran also filed a notice of disagreement (NOD) with the issue of entitlement to an effective date prior to July 28, 2011, for the award of a total disability rating based on individual unemployability (TDIU) and Dependents' Education Assistance (DEA) benefits.  A statement of the case (SOC) was issued in January 2016; however, the Veteran did not file a substantive appeal.  Therefore, those issues are not before the Board.

The issues of whether new and material evidence has been received to reopen claims of service connection for skin disability and sinusitis are granted below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's claim of service connection for skin disability.  The Veteran initiated an appeal and a SOC was issued; however, he did not file a timely substantive appeal.  

2.  In a May 2006 decision, the RO denied the Veteran's claim of service connection for sinusitis.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence associated with the claims file since the May 2006 rating decision and January 2007 SOC relates to unestablished facts necessary to substantiate the claims for service connection for skin disability and sinusitis and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for skin disability of the face are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for reopening a previously denied claim of service connection for chronic sinusitis are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that new and material evidence has been received to reopen the claims of service connection for skin disability of the face and chronic sinusitis.  In a May 2006 decision, the claims were denied because there was no evidence of current chronic disability.  The Veteran filed a NOD with respect to the claim of service connection for a skin disability.  The RO issued a SOC in January 2007, continuing its denial because there was no evidence of a nexus with active service.

An October 2010 VA examination report indicates a diagnosis of mild left maxillary sinusitis.  In December 2012, the Veteran submitted a letter from a private physician, indicating a possible link between his actinic keratoses and sun exposure during military service.  The Board finds that evidence new and material.  Therefore, the claims are reopened.
ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for skin disability of the face is granted.

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for sinusitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.
In an October 2014 SOC, the RO mischaracterized the Veteran's claim for compensation pursuant 38 U.S.C. §1151 for dental disability as a claim for service connection.  Although the RO addressed the Veteran's contentions in its Reasons and Bases section, it did not cite the pertinent legal provisions in the SOC.  Therefore, a remand is necessary to correct that due process deficiency.  

Review of the record indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA).  Because these records may be relevant to the Veteran's appeal, the Board finds that a remand is necessary so that they may be obtained and reviewed by the AOJ.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Regarding the claim of service connection for skin disability of the face, as noted above, a private physician indicated that sun exposure during active service could have contributed to the later development of actinic keratoses.  Because the physician's opinion is speculative in nature, the Board finds that a remand is necessary for a VA examination is needed to address the nature and etiology of the Veteran's claimed skin disability.

Regarding the claim of service connection for right ear hearing loss, the Veteran was afforded a VA examination in March 2010.  At that time, the Veteran's hearing loss did not meet VA's threshold to be considered a disability pursuant to 38 C.F.R. § 3.385.  Give the length of time since that examination, the Board finds that a new VA examination is warranted to determine the current nature and etiology of the Veteran's claimed right ear hearing loss disability.

Regarding claims for increased rating for lumbar spine, right shoulder, bilateral elbow, and bilateral knee disabilities, the Board notes that the most recent VA examinations were conducted in June 2012 and July 2014.  However, these examination reports do not include detailed range of motion findings or findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  

In addition, a June 2015 private medical record indicates that the Veteran's orthopedic disabilities and radiculopathy of the lower extremities may have worsened in severity.  Therefore, the Board finds that a remand is necessary for additional VA examinations to address the severity of those service-connected disabilities.  

Regarding his service-connected psychiatric disorder, the Veteran was afforded a VA examination in May 2012.  However, a June 2015 private treatment record indicates that his psychiatric disorder may have worsened.  Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's service-connected psychiatric disorder.  

With regard to SMC, in a July 2015 letter, the Veteran's attorney argued that the Veteran is entitled to SMC at the "S" level based on entitlement to a 100 percent rating or TDIU for his service-connected psychiatric disorder and orthopedic disabilities independently ratable at 60 percent.  

The Veteran's attorney also argued that the Veteran is entitled to SMC at the "K" level based on the loss of use of both buttocks.  She argued that the medical evidence demonstrates that the Veteran requires assistance in pushing off a chair to stand from a seated position and that he has lost the ability to maintain postural stability without assistance.  

Based on the foregoing, the claim for SMC and/or a higher level of SMC is inextricably intertwined with the claims for increased ratings for service-connected psychiatric disorder and orthopedic disabilities.  As these claims are being remanded, the Board finds that an additional VA examination would be helpful in making a determination on this issue.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Obtain and associate with the claims file the Veteran's SSA disability benefits records, to include the claim, any decision, and any medical records.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any skin disability of the face that may be present.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently present skin disability of the face is etiologically related to the Veteran's active service, to include sun exposure therein.

A rationale for all opinions expressed must be provided.

4.  Then, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any currently present right ear hearing loss disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner should determine whether the Veteran has right ear hearing loss disability for VA purposes.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right ear hearing loss is etiologically related to the Veteran's active service. 

A rationale for all opinions expressed must be provided.

5.  Then, schedule the Veteran for an appropriate VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar spine, right shoulder, bilateral elbow, and bilateral knee disabilities.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work. 

6.  Then, schedule the Veteran for a VA evaluation to determine the current level of severity of all impairment resulting from the Veteran's service-connected radiculopathy of the right and left lower extremities.  The claims file must be made available to, and reviewed by the examiner.  The examiner should provide all information required for rating purposes, to specifically include a full description of the functional impact of the service-connected radiculopathy on the Veteran's ordinary activity, including his ability to work. 

7.  Then, schedule the Veteran for a VA evaluation to determine the current level of severity of all impairment resulting from the Veteran's service-connected psychiatric disorder.  The claims file must be made available to, and reviewed by the examiner.  The examiner should provide all information required for rating purposes, to specifically include a full description of the functional impact of the service-connected psychiatric disorder on the Veteran's ordinary activity, including his ability to work. 

8.  Then, the AOJ should afford the Veteran a VA examination to ascertain entitlement to SMC at the "K" level based on loss of use of both buttocks.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

The Veteran asserts entitlement to SMC at the "K" level based on loss of use of both buttocks.  Specifically, he maintains that requires assistance in pushing off a chair to stand from a seated position and is unable to maintain postural stability without assistance.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should address whether there is severe damage by disease or injury to muscle group XVII, bilateral, and additional disability making impossible for the Veteran, without assistance, to rise from a seated position and from a stooped positions (fingers to toes position) and to maintain postural stability (the pelvis upon head of femur).  The assistance may be done by the person's own hands or arms, and, in the matter of postural stability, by a special appliance.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

9.  Confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development found to be warranted.  Based on any new evidence received, if an additional VA examination and/or medical opinion is needed to address the Veteran's sinusitis, such development should be conducted.  

10.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental SOC (SSOC) and allow the appropriate time for response.  Any denial of the Veteran's claim for compensation pursuant to 38 U.S.C. § 1151 for dental disability must include citation to the pertinent legal provisions in the SSOC.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


